 Case 1:21-mj-00036-JCN Document 17 Filed 02/11/21 Page 1 of 1                                         PageID #: 22
AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing




                             UNITED STATES DISTRICT COURT
                                                               for the
                                                          District of Maine

United States of America                                                 )
                                                                         )
                                                                         )
v.                                                                       )         Case No. 1:21-mj-00036-JCN
                                                                         )
DAVID PHILLIPS                                                           )
Defendant                                                                )

                                     WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court,
or charged with violating the terms of probation or supervised release in a petition filed in this court. A
judge has informed me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a
preliminary hearing under Fed. R. Crim. P. 32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P.
32.1.




Date: February 11, 2021
                                                      /s/David Phillips
                                                      Defendant’s signature



                                                      /s/Luke Rioux
                                                      Signature of defendant’s attorney


                                                      Luke Rioux, Esq.
                                                      ______________________________________________________
                                                      Printed name of defendant’s attorney
